Citation Nr: 1031997	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disabilities.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	John F. Ketcherside, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to April 
1971.

This matter was before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2007.  This matter was originally 
on appeal from rating decisions dated in October 2001 and 
February 2004 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  In May 15, 2009, the Board issued a decision as to the issues 
of entitlement to service connection for right and left hip 
disabilities and entitlement to service connection for a lumbar 
spine disorder.

2.  Prior to the May 15, 2009, Board decision, the Veteran filed 
a valid VA Form 21-22a, "Appointment of Individual as Claimant's 
Representative," in favor of John F. Ketcherside, Attorney, as 
the claimant's representative in his appeal at the Board.    


CONCLUSION OF LAW 

The May 15, 2009, Board decision addressing the issues of 
entitlement to service connection for right and left hip 
disabilities and entitlement to service connection for a lumbar 
spine disorder is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).  

In a May 15, 2009, decision, the Board denied the claims of 
entitlement to service connection for right and left hip 
disabilities and entitlement to service connection for a lumbar 
spine disorder.  Prior to the Board's decision, however, the 
Veteran filed a valid VA Form 21-22a, "Appointment of Individual 
as Claimant's Representative," in favor of John F. Ketcherside, 
Attorney, as the claimant's representative in his appeal at the 
Board.  The Board notes that the representation was not 
acknowledged, and, therefore, the Board's decision was mailed to 
the wrong representative.  Because the failure to update 
representation could deprive a claimant of due process, the Board 
vacates the decision with respect to the issues of entitlement to 
service connection for right and left hip disabilities and 
entitlement to service connection for a lumbar spine disorder.


ORDER

The May 15, 2009, Board decision addressing the issues of 
entitlement to service connection for right and left hip 
disabilities and entitlement to service connection for a lumbar 
spine disorder is vacated.  




REMAND

The Veteran seeks service connection for bilateral hip and lumbar 
spine disabilities.

On the Veteran's application for compensation received in March 
1999, the Veteran stated that he injured his left hip and left 
knee in December 1967 when he fell approximately 25 feet from the 
top of a climbing rope during basic training.  In November 2000, 
the Veteran stated that as a result of an injury in basic 
training in October 1967, he had osteoarthritis in his left hip 
and left lower back.  In March 2001, the RO received a statement 
in support of claim from the Veteran in which he contends that as 
a result of a fall approximately 25 feet from the top of a 
climbing rope in basic training, his left hip was injured and 
that osteoarthritis developed in the left hip and back.  

In May 2004, the Veteran testified that during physical training 
he was climbing ropes and he fell maybe fifteen feet and landed 
on his back.  The Veteran testified that it knocked the breath 
out of him for a minute and a couple of the guys picked him up.  
He was asked if he was okay and he said, "Yeah, I'm fine."  The 
Veteran stated that although he was in serious pain, his first 
thought was, "I'm probably okay, but I just need to move on."  
The Veteran stated that he started running, and it caught about 
three of four times, but he managed to get through the next two 
weeks.  The Veteran testified that he got out of basic in 
November 1967 and went home for Christmas.  The Veteran testified 
that sometime in December 1967, he went to his family doctor 
because "this thing" locked up on him at home and he couldn't 
move.  The Veteran also testified that he did not remember having 
an examination at discharge and stated that he certainly would 
remember that.  

In June 2004, the RO received a statement from M.R.S. who stated 
that during basic training in September 1967, he witnessed the 
Veteran fall during a rope climb exercise and saw him limp back 
in line.  M.R.S. stated that for the rest of basic training, the 
Veteran walked with a decided slouch as he could not straighten 
up, and eight months later when they ran into each other in the 
Philippines, the Veteran still had the slouch and had gained a 
limp as if he could not stand or walk straight up.

The Veteran's service treatment records indicate that the Veteran 
presented in January 1970 with complaints of recurrent lumbar 
back pain for three years.  The Veteran reported that the pain 
most severe in the morning and that his back "catches."  Some 
muscle spasms were noted.  The provider noted no previous H-10 or 
HR [hospital record] entries.  Physical examination showed full 
range of motion and minimal muscle spasm.  A bed board and back 
exercises were prescribed.

The Veteran presented in September 1970 with complaints of 
recurrent pain in lower back.  The Veteran reported that his back 
"catches" when he bent over.  The Veteran demonstrated only 
partial ability to stoop over upon examination.  The medical 
provider noted the previous entry in January 1970 on H-10 of 
similar complaint.  A bed board, exercises, and Robaxin were 
prescribed.

The Veteran presented in November 1970 with back pain.  It was 
noted that the Veteran had had quite a long history of complaints 
and noted that the Veteran was obviously in pain.  The Veteran 
was referred to orthopedic emergency and prescribed Darvon and 
bed rest.
  
The November 1970 Orthopedic clinic record noted that the reason 
for request was that the Veteran had been troubled with 
occasional low back pain for the past two years presented with an 
acute low back pain that started after he got out of bed that 
morning and had lumbar scoliosis secondary to muscle spasms and 
was having difficulty walking.  The examiner stated that he did 
not feel that this was an emergency but noted that the Veteran 
had right sided low back pain and some muscle spasm of moderate 
amount in the erector spinal groups causing some degree of 
scoliosis and some pain on straight leg raise.  The examiner 
stated that neurologically, the Veteran was within normal limits 
with no deficits noted.  The examiner stated that he would have 
appreciated x-rays from elsewhere if he had any but that lumbar 
and L5-S1 projections showed only lumbar scoliosis with no other 
abnormalities noted.  The examiner stated that he felt the 
Veteran should continue to be treated conservatively and should 
return to clinic for follow up in 10 days.  Impression was lumbar 
back strain with erector spinal muscle spasm.    

In support of his claim, the Veteran submitted a January 2004 
letter from Dr. Russell which states that the Veteran had been a 
patient of his in the past, that the Veteran had bilateral hip 
replacements and back problems, and that he had been asked by the 
VA representatives whether an injury in basic training could have 
contributed to or been responsible for the Veteran's current 
musculoskeletal problems.  Dr. Russell opined that it was as 
likely as not likely that the previous injury during basic 
training was responsible for the muscular conditions which the 
Veteran developed related to his back and total hip replacements.

Post-service medical records indicate that prior to hip 
replacement, the Veteran was diagnosed with severe osteoarthritis 
of both hips with complete erosion of the articular cartilage and 
erosion into the supra-ace tabular area of the left hip and 
essentially complete loss of joint space on the right.  

In May 2007, the Board remanded the case for additional 
development to include providing the Veteran with a VA 
examination to determine the etiology of his bilateral hip and 
low back disorders.

The Veteran underwent VA examination in September 2008.  The 
September 2008 VA examiner, Dr. Lake diagnosed the Veteran with 
lumbar spine spondylosis and status post right and left hip 
replacements with limited motion.  Dr. Lake, after review of the 
Veteran's claims file, interview with the Veteran, and 
examination of the Veteran, opined that it would be mere medical 
speculation to say that the Veteran's lumbar spine condition was 
the result of an injury during his active duty.  Dr. Lake 
explained that the Veteran has generalized lumbar stenosis and 
spondylosis which is a chronic degenerative condition and not 
from acute trauma.  Dr. Lake also stated that the Veteran has 
degenerative arthritis of his hips noting that the Veteran could 
have a genetic component to his degenerative disease.  Dr. Lake 
noted that there were too many factors that could lead to the 
diagnosis and thus he would need to speculate.  Dr. Lake stated 
that he believed that the Veteran's hip conditions were less 
likely than not a result of his lower back condition and were not 
worsened by this condition.  He explained that degenerative 
arthritis of the hips is a common disorder among men the 
Veteran's age and that the fact that his condition is bilateral 
makes it less likely to be an isolated injury.  Dr. Lake also 
noted that to state whether the Veteran's hip and back disorders 
were manifested within one year of his service discharge would 
also be speculation.  Dr. Lake stated that the Veteran's right 
and left hip disorders were less likely than not chronically 
worsened by the Veteran's low back disorder and less likely than 
not a result of his service period.

The Veteran's attorney argues that the condition which began in 
the service and continues is scoliosis and that the Veteran's 
degenerative disease of the hips and spine, which required hip 
replacements, is secondary to the scoliosis.  The Veteran's 
attorney points out that Dr. Lake never mentioned scoliosis which 
calls into question his review of the claims file.

Thus, although the Veteran underwent a VA examination in 
September 2008, pertinent issues were not addressed; thus, the 
Board finds that it has no alternative but to remand this issue 
for an additional medical opinion.

The Veteran's attorney also noted that scoliosis can be 
congenital, neuromuscular, idiopathic, and traumatic.  

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection for 
congenital or developmental defect is precluded by 38 C.F.R. § 
3.303(c), 4.9.  VA's Office of the General Counsel has 
distinguished between congenital or developmental defects, for 
which service connection is precluded by regulation, and 
congenital or hereditary disease, for which service connection 
may be granted, if initially manifested in or aggravated by 
service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); 
O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or conditions 
that are more or less stationary in nature."  O.G.C. Prec. Op. 
82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or 
development defects may be service-connected where a superimposed 
disability occurs during, or as a result of, active service.  
VAOPGCPREC 82-90.

While diseases that are congenital, developmental, or familial 
are ordinarily found to have pre-existed a claimant's military 
service, there may be instances in which guidance is necessary 
regarding the actual time of inception.  VAOPGCPREC 82-90.  The 
VA's Office of General Counsel has held that if a congenital, 
developmental, or familial disease is determined to have 
preexisted service, the issue of whether such disease was 
aggravated by service is subject to the same stringent legal 
standards applicable in cases involving acquired disabilities.  
Id.  Such standards require clear and unmistakable evidence to 
rebut any presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306 (2009).  

Thus, if it is determined that the Veteran's scoliosis preexisted 
service, an opinion is needed as to the likelihood that any 
current low back or hip disorder is due, either all or in part, 
to an aggravation of scoliosis.  Such opinion should specifically 
address whether any increase in the severity of any preexisting 
disorder was due to the natural progress of the disease.  
Additionally, an opinion is needed which addresses any causal 
relationship between a current low back disorder and any 
additional in-service back problems, regardless of whether the 
Veteran's scoliosis preexisted service in light of his lay 
statements regarding continuity of back problems post-service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he 
has received any VA or non-VA medical treatment for 
his back or hip conditions that is not evidenced by 
the current record.  If so, the Veteran should be 
provided with the necessary authorizations for the 
release of any treatment records not currently on 
file.  These records should then be obtained and 
associated with the claims folder.  The Veteran should 
be advised that he may also submit any evidence or 
further argument relative to the claim at issue.

2.   The Veteran should be afforded the appropriate VA 
examination by an Orthopedist to determine the 
etiology of all current lumbar spine and bilateral hip 
disorders.  The claims file must be made available to 
and reviewed by the examiner in conjunction with the 
examination, and the examination report should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be reported in 
detail.  Any indicated diagnostic tests and studies 
should be accomplished.  

The examiner should identify any current hip and 
lumbar spine conditions, including scoliosis, and 
should state whether any such conditions are acquired 
or congenital.  

i.	If a congenital condition exists, the examiner 
should state whether it is a disease or defect.  
VA's Office of General Counsel has distinguished 
between hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the latter is 
static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
A "defect" is defined as an imperfection or 
structural abnormality, while a "disease" is 
any interruption of the normal structure or 
function of any part, organ, or system of the 
body that is manifested by a characteristic set 
of symptoms and signs.  Id.

If a congenital defect is present, the examiner 
should render a medical opinion as to whether the 
evidence shows that it was at least as likely as 
not subject to a superimposed disease or injury 
during military service that resulted in 
disability apart from the congenital or 
developmental defect.

If a congenital disease is present, the examiner 
should render an opinion to a degree of great 
certainty whether the congenital disease 
preexisted the Veteran's military service; and if 
so whether there is clear and unmistakable 
evidence that the disease did not increase in 
severity beyond the natural progression of the 
disease during service or whether there is clear 
and unmistakable evidence that any increase in 
disability was "due to the natural progression" 
of the disease?  The examiner should identify 
such evidence with specificity.  

ii.	With respect to any current acquired hip or spine 
disorders identified, the examiner is asked to 
render a medical opinion as to whether it is at 
least as likely as not that any current disorder 
was related to the symptoms documented during the 
Veteran's active duty service or otherwise 
related to the Veteran's active duty service.  

It would be helpful if the examiner would use the 
following language, as may be appropriate:  "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both for 
and against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The examiner 
should provide a complete rationale for any opinion 
provided.

3.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


